Citation Nr: 0504769	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  00-06 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.   
 
2.  Entitlement to an increase in a 50 percent rating for 
schizophrenia.   
 
3.  Entitlement to an increase in a 40 percent rating for a 
low back disability.   
 
4.  Entitlement to a rating higher than 10 percent for a left 
ankle disability.   
 
5.  Entitlement to a rating higher than 10 percent for a left 
pelvis and hip disability.   
 
6.  Entitlement to a rating higher than 10 percent for a 
right knee disability.   
 
7.  Entitlement to a rating higher than 10 percent for a left 
ankle disability.   
 
8.  Entitlement to an effective date earlier than February 4, 
1992, for entitlement to special monthly compensation (SMC) 
based on loss of use of a creative organ.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1968 to November 
1969.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2004).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from November 1999, August 2001, and March 
2003 RO rating decisions.  The November 1999 RO decision 
granted entitlement to SMC based on loss of use of a creative 
organ, effective February 4, 1992.  

The August 2001 RO decision, in pertinent part, granted 
service connection and a noncompensable rating for a left 
ankle disability; granted service connection and a 
noncompensable rating for a left pelvis and hip disability; 
granted service connection and a noncompensable rating for a 
right knee disability; and granted service connection and a 
noncompensable rating for a left knee disability.  An 
increase in a 40 percent rating for the veteran's service-
connected low back disability was also denied.  The veteran 
provided testimony at a personal hearing at the RO in January 
2002.  

The March 2003 RO decision denied service connection for a 
right shoulder disability and denied an increase in a 50 
percent rating for the veteran's service-connected 
schizophrenia.  The veteran provided testimony at a personal 
hearing at the RO in April 2003.  In April 2003, the veteran 
withdrew a request for a Travel Board hearing.  A December 
2003 RO decision increased the rating for the veteran's 
service-connected left pelvis and hip disability to 10 
percent; increased the rating for the veteran's service-
connected right knee disability to 10 percent; and increased 
the rating for the veteran's service-connected left knee 
disability.  

The Board notes that in a January 2002 statement, the veteran 
raised the issue of entitlement to service connection for a 
left shoulder disability as well as a right shoulder 
disability.  The March 2003 RO rating decision, as noted 
above, solely addressed service connection for a right 
shoulder disability.  Such issue is not before the Board at 
this time and it is referred to the RO for appropriate 
action.  

The present Board decision addresses the issues of 
entitlement to service connection for a right shoulder 
disability and entitlement to an increase in a 50 percent 
rating for schizophrenia.  The issues of entitlement to an 
increase in a 40 percent rating for a low back disability; 
entitlement to a rating higher than 10 percent for a left 
ankle disability; entitlement to a rating higher than 10 
percent for a left pelvis and hip disability; entitlement to 
a rating higher than 10 percent for a right knee disability; 
entitlement to a rating higher than 10 percent for a left 
knee disability; and entitlement to an effective date earlier 
than February 4, 1992, for entitlement to SMC based on loss 
of use of a creative organ, are the subject of the remand at 
the end of the decision.  

In reviewing this case as a whole, the Board must note that 
the veteran has been in receipt of a total rating (100%) for 
more than 30 years (November 27, 1970).  It light of this 
fact, the veteran may wish to consider withdrawing all claims 
before both the RO and the Board as that further increases in 
his individual service connected disabilities will not 
necessary lead to additional VA compensation.  Simply stated, 
the veteran cannot receive an evaluation for his service-
connected disabilities in total greater than 100%.  If, for 
example, the Board were to increase one of the veteran's 10 
percent evaluations to 20 percent, this would not provide the 
veteran with a 110% evaluation as the veteran can only be 
"100%" disabled for rating purposes.  The veteran may also 
wish to consider this fact prior to raising any additional 
claims.  Until such time as the veteran withdraws these 
claims, the Board will address these issues. 


FINDINGS OF FACT

1.  Any right shoulder complaints during service were acute 
and transitory and resolved without residual disability.  The 
veteran's current right shoulder disability, including any 
arthritis, began many years after service and was not caused 
by any incident of service.  

2.  The veteran's service-connected schizophrenia is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to various symptoms.  


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  The criteria for a 70 percent rating for schizophrenia 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9204 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from February 
1968 to November 1969, including service in Vietnam.  He was 
awarded decorations including the Purple Heart.  His service 
medical records indicate that he was treated for an explosive 
personality manifested by irritability, anxiety, and 
outbursts of verbal and physical aggressiveness.  On a 
medical history form at the time of a September 1969 medical 
evaluation board examination, the veteran checked that he 
suffered from a painful or trick shoulder.  The reviewing 
examiner noted that the veteran complained of chronic mild 
pain in the shoulders and back with exertion.  The September 
1969 objective medical evaluation board examination report 
included a notation that the veteran's upper extremities were 
normal.  

The veteran underwent a VA general medical examination in 
March 1970.  It was noted that he had complaints including 
painful joints all over his body.  He reported that he has 
several painful joints in his arms and legs.  The diagnoses 
did not refer to a right shoulder disorder.  

VA treatment records dated from April 1970 to June 1970 show 
treatment for several disorders.  The veteran underwent a VA 
psychiatric examination in July 1970.  The diagnosis was 
schizophrenic reaction, undifferentiated type.  A September 
1970 VA orthopedic examination report did not refer to a 
right shoulder disability.  

In October 1970, service connection and a 50 percent rating 
was granted for schizophrenia.  The 50 percent rating has 
remained in effect.  

VA treatment records dated from November 1970 to February 
1971, including an examination report, refer to treatment for 
other disorders.  

In March 1971, the RO granted a total disability rating based 
on individual unemployability (TDIU rating).  The TDIU rating 
has remained in effect.  

Private and VA treatment records, including examination 
reports, dated from April 1971 to January 2002, show 
treatment for multiple disorders including variously 
diagnosed psychiatric problems, including schizophrenia, and 
for right shoulder problems.  A December 1999 VA treatment 
entry noted that the veteran complained of right shoulder 
pain.  He stated that he had suffered from such pain since 
the time he was on active duty.  The assessment included 
right shoulder pain.  A December 1999 radiological report, as 
to the veteran's right shoulder, related an impression of 
minimal degenerative changes of the acromioclavicular joint.  
An April 2000 treatment entry noted that the veteran had 
complaints including shoulder pain.  It was noted that X-rays 
of the shoulder showed degenerative joint disease.  A June 
2000 entry noted that the veteran complained of right 
shoulder problems and noted an assessment which included 
bursitis.  

A December 2001 treatment report for VA purposes, noted that 
the veteran had continued to receive psychiatric care and 
that he came to monthly interviews.  The examiner reported 
that the veteran was coherent with no overt psychotic 
symptoms elicited at present.  It was noted that the veteran 
complained of poor sleep, in-tranquility, and sometimes loss 
of control.  The examiner stated that the veteran had 
complained of flashbacks of traumatic events while he was in 
Vietnam for many years.  He reported that such episodes were 
aggravated by the attack on September 11th.  The examiner 
reported that the veteran's affect was inadequate and blunt.  
The diagnoses included schizophrenia, undifferentiated type, 
and post-traumatic stress disorder (PTSD).  

At the January 2002 RO hearing, the veteran testified as to 
other issues.  

In January 2002, the veteran submitted a claim for service 
connection for a right shoulder disorder.  

VA treatment records dated from February 2002 to July 2002 
refer to continued treatment.  

The veteran underwent a VA psychiatric examination in July 
2002.  It was noted that he had been unemployed since his 
military service.  The veteran reported that he lived with 
his wife and two children, ages twenty-two and twenty-four.  
He indicated that his wife took care of a child during the 
daytime.  The veteran stated that he heard voices, screams, 
and steps.  He indicated that he would have nightmares about 
what happened in Vietnam at times.  The veteran noted that 
his current medications were working well and that they kept 
him calm.  He reported that he would drive his wife and his 
son to work and that he would occupy himself in whatever 
manner he could.  The veteran denied drinking, smoking, or 
any legal problems.  

The examiner reported that the veteran was clean, overweight, 
adequately dressed and groomed, and that he used a cane.  It 
was noted that the veteran was pleasant to approach and 
cooperative.  The examiner indicated that the veteran was 
alert and oriented times three.  The examiner stated that the 
veteran's mood was somewhat anxious and that his affect was 
constricted.  It was reported that the veteran's attention 
and concentration were good, that his memory was fair, and 
that his speech was clear and coherent.  The examiner 
indicated that the veteran was not hallucinating and that he 
was not suicidal or homicidal.  The examiner noted that the 
veteran's insight and judgment were fair and that he 
exhibited good impulse control.  The diagnosis was 
schizophrenia, chronic, undifferentiated type.  The Global 
Assessment of Functioning (GAF) score was 55.  The veteran 
was considered competent to handle VA funds.  The examiner 
commented that based on all of the veteran's history, 
documents, records, and evaluations, he did not fulfill the 
diagnostic criteria for PTSD.  The examiner remarked that the 
description of the veteran's symptomatology, claims, 
treatments, and diagnoses fulfilled the diagnosis of 
schizophrenia, chronic, undifferentiated type, present for 
years.  

In September 2002, the veteran submitted his current claim 
for an increased rating for his service-connected 
schizophrenia.  

VA treatment records dated from September 2002 to April 2003 
refer to continued treatment.  A November 2002 VA treatment 
entry related an assessment which included right shoulder 
subacromial bursitis.  A December 2002 VA treatment entry 
noted that the veteran was seen due to an exacerbation of 
chronic bilateral shoulder pain.  The veteran reported that 
he had bilateral strain of both shoulder muscles many years 
ago when performing a drill and hanging from bars.  

An October 2002 treatment entry for VA purposes noted that 
the veteran came for monthly interviews.  It was noted that 
the veteran complained of poor sleep, in-tranquility, 
sometimes loss of control, and flashbacks of traumatic events 
in Vietnam.  The examiner indicated that he was cooperative, 
spontaneous, and that he appeared tranquil.  The examiner 
stated that the veteran was coherent, but that fragmentations 
were observed.  It was reported that no overt psychotic 
symptoms were elicited.  The diagnoses were schizophrenia, 
undifferentiated type, and rule out PTSD.  

At the April 2003 RO hearing, the veteran testified as to 
other issues.  

A May 2003 report from E. S. Rojas Davis, M.D., noted that 
the veteran had been under his care since 1978 and that he 
came for monthly interviews.  Dr. Rojas Davis indicated that 
the veteran was coherent, but that fragmentations and 
blockings were occasionally observed.  It was noted that 
there were no overt psychotic symptoms elicited, but that 
there were many somatizations to the head, legs, and penis, 
that were seemed to be on the verge of delusional.  Dr. Rojas 
Davis indicated that the veteran's aggressive, irritable 
outbursts declined, but had not all disappeared.  It was 
reported that the veteran still had occasional nightmares of 
violent episodes.  Dr. Rojas Davis indicated that the 
veteran's affect was inadequate and blunt, that his memory 
was good for all events, that his intellectual capacities 
were preserved, that his insight and judgment were poor, and 
that he was oriented in three spheres.  The diagnosis 
referred to schizophrenia, undifferentiated type.  Dr. Rojas 
Davis commented that although the veteran's acute symptoms 
had subsided, he had a blunt affect, markedly poor 
interpersonal relations, and very poor almost absent social 
drive.  It was noted that the veteran's condition was 
chronic-severe, permanently incapacitated.  

An October 2003 VA treatment entry noted that the veteran 
underwent surgery on his right shoulder.  The postoperative 
diagnosis was right shoulder acromioclavicular degenerative 
joint disease.  

II.  Analysis

A.  Service Connection for a Right Shoulder Disability

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The service medical records indicate that on a medical 
history form at the time of a September 1969 medical 
evaluation board examination that the veteran checked that he 
suffered from a painful or trick shoulder.  The reviewing 
examiner noted that the veteran complained of mild pain in 
the shoulders with exertion.  However, the September 1969 
objective medical evaluation board examination report 
included a notation that the veteran's upper extremities were 
normal.  An actual chronic right shoulder disorder was not 
diagnosed during service which provides negative evidence 
against his claim.  

Post-service clinical evidence shows that the veteran 
complained of painful joints in the arms in legs at the time 
of a September 1970 VA orthopedic examination.  However, no 
right shoulder disorder was diagnosed.  The first post-
service clinical evidence of any specific right shoulder 
problem is in December 1999, decades after the veteran's 
separation from service.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

A December 1999 VA treatment entry noted that the veteran 
complained of right shoulder pain since the time he was on 
active duty.  The assessment included right shoulder pain.  
Subsequent VA treatment records showed treatment for 
variously diagnosed right shoulder disorders including 
degenerative joint disease (arthritis) and subacromial 
bursitis.  A December 2002 entry noted that the veteran 
reported that he had bilateral strain of both shoulders 
muscles many years earlier when performing a drill and 
hanging from bars.  

The Board observes that the references to right shoulder pain 
since service pursuant to the December 1999 entry or to 
strain of shoulder muscles when performing a drill as 
indicated by the December 2002 entry, are apparently based 
solely on the history provided by the veteran and are not 
probative in linking any current low back disability with 
service.  See Reonal v. Brown, 5 Vet.App. 458 (1995).  

The evidence as a whole shows no continuity of symptomatology 
of a right shoulder disability since service.  38 C.F.R. 
§ 3.303(b); Mense v. Derwinski, 1 Vet.App. 354 (1991).  Nor 
is any current right shoulder disability otherwise adequately 
medically linked to an incident of service.  The veteran has 
alleged that his current right shoulder disability had its 
onset during service.  However, the veteran, as a layman, is 
not competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  There is no 
indication from a medical source that any complaints of right 
shoulder pain during service may be reasonably associated 
with any right shoulder disability many years later.  

The weight of the competent medical evidence demonstrates 
that any right shoulder complaints during service were acute 
and transitory and resolved without residual disability, and 
that any current right shoulder disability began many years 
after the veteran's active duty and was not caused by any 
incident of service.  This is clearly indicated within the 
service medical records and, most importantly, post-service 
medical treatment immediately following service.  The Board 
concludes that a right shoulder disability was not incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

B.  Increased Rating for Schizophrenia

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 50 percent rating is warranted for schizophrenia, 
undifferentiated type, where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  It is 100 percent when it produces total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9204.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 
Vet.App. 436 (2002).  

The RO has assigned a 50 percent rating for schizophrenia.  
The veteran has also been assigned a TDIU rating.  

In evaluating the evidence, the Board has noted various GAF 
scores which clinicians have assigned.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  For example, a GAF score of 41 to 50 is meant to 
reflect an examiner's assessment of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A 51-60 GAF score indicates the examiner's 
assessment of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95.

The evidence shows that the veteran has been unemployed since 
his separation from service.  A recent July 2002 VA 
psychiatric examination noted that the veteran was married 
with two children in their twenties.  He complained of 
hearing voices, screams and steps.  The diagnosis was 
schizophrenia, chronic, undifferentiated type.  The examiner 
assigned a GAF score of 55, suggesting moderate symptoms.  A 
May 2003 report from Dr. Rojas Davis indicated that although 
the veteran's acute symptoms had subsided, he had a blunt 
affect, markedly poor interpersonal relations, and very poor 
almost absent social drive.  It was noted that the veteran's 
condition was chronic-severe, permanently incapacitated.  

Symptoms described in the July 2002 VA psychiatric 
examination report, particularly the report from Dr. Rojas 
Davis, and other treatment reports from recent years, include 
some of those listed in the 70 percent rating for 
schizophrenia.  In the judgment of the Board, the evidence as 
a whole shows that the veteran's schizophrenia now is 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to various symptoms, as 
required for a 70 percent rating under Diagnostic Code 9204.  
The evidence fails to indicate that the veteran has total 
occupational and social impairment from his service-connected 
psychiatric disorder as required for a 100 percent rating.  
No medical evidence, even the veteran's own statements 
regarding his condition, would support such a finding.  All 
medical evidence cited above would only provide negative 
evidence against this claim.

In sum, the Board grants an increased rating, to the level of 
70 percent, for schizophrenia.  The benefit-of-the-doubt rule 
has been considered in granting this benefit.  38 U.S.C.A. 
§ 5107(b).  

III.  Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claims.  Moreover, in an April 
2002 letter (as to the claim for service connection for a 
right shoulder disorder), an October 2002 letter (as to the 
claim for an increased rating for schizophrenia), and a 
December 2003 statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for a right shoulder disability and 
entitlement to an increased rating for schizophrenia.  The 
discussions in the rating decision and the statement of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information, medical 
records have been obtained, VA examinations have been 
undertaken, and the "duty to assist" has been met.  
Therefore, further delay in the adjudication of this case is 
not warranted.  


ORDER

Service connection for a right shoulder disorder is denied.  

An increased rating to 70 percent for schizophrenia is 
granted.  


REMAND

The other issues on appeal are entitlement to an increase in 
a 40 percent rating for a low back disability; entitlement to 
a rating higher than 10 percent for a left ankle disability; 
entitlement to a rating higher than 10 percent for a left 
pelvis and hip disability; entitlement to a rating higher 
than 10 percent for a right knee disability; entitlement to a 
rating higher than 10 percent for a left knee disability; and 
entitlement to an effective date earlier than February 4, 
1992, for entitlement to SMC based on loss of use of a 
creative organ.  

The VCAA was signed into law in November 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim. 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R.  § 3.159(c).  

In this case, the record does not include correspondence from 
the RO notifying the veteran of the VCAA notice and duty to 
assist provisions regarding his claims increased ratings for 
a left ankle disability, a left pelvis and hip disability, a 
right knee disability, a left knee disability, and for 
entitlement to and effective date earlier than February 4, 
1992, for SMC based on loss of use of a creative organ, to 
particularly include the duty, imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), requiring VA to explain 
what evidence will be obtained by whom.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

A letter sent to the veteran in October 2001, as to his claim 
for an earlier effective date for SMC for loss of use of a 
creative organ, solely referred to what evidence was still 
needed from the veteran.  The requirements noted above 
clearly were not met.  Additionally, letters dated in April 
2002 and October 2002 referred to other claims and did not 
address the VCAA with respect to the veteran's claims for 
increased ratings for a left ankle disability, a left pelvis 
and hip disability, a right knee disability, and a left knee 
disability.  

While the veteran has not specifically indicated that any 
additional relevant evidence is available, this fact does not 
discharge VA's duties under the VCAA, and because the claims 
file reflects no specific waiver of the VCAA notice rights, 
the Board finds that further action is needed to ensure 
compliance with due process requirements-particularly, the 
VCAA's duties to notify.  Board decisions are routinely 
vacated by the U.S. Court of Appeals for Veterans Claims for 
failure to meet the requirements of the VCAA.  

Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A. § 5103 (West 2002).  After providing the required 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2004).  

The Board also finds that specific additional development of 
the claim for an increased rating for a low back disability 
is warranted.  The veteran was last afforded a VA spine 
examination in May 2003.  The diagnosis was lumbar 
degenerative joint disease.  

Since the May 2003 examination, there have been changes to 
the rating criteria concerning spine disabilities.  
Additionally, a prior June 2001 VA spine examination appears 
to indicate more serious neurological symptomatology than as 
shown in the May 2003 examination, noted above.  Under the 
circumstances of this case, another VA examination of the low 
back disability should be provided.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  The supplemental statement of the case 
(SSOC) that provides the reasons and bases for the RO's 
determinations must include discussion of all evidence added 
to the claims file, if any. 

Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following: 

1.  The veteran is asked to consider 
whether he wishes to continue to pursue 
his claims, in light of the explanation 
above.  If written withdrawal of his 
claims is not received, the RO must 
proceed with the adjudication of the 
veteran's remaining claims, as cited 
below. 

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties to 
notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claims, and specific notice as to the 
type of evidence necessary to substantiate 
the claims.  To ensure that the duty to 
notify the claimant of what evidence will 
be obtained by whom is met, the letter 
should include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
outstanding medical records pertinent to 
the claims on appeal that are not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

The RO's notice letter should clearly 
explain that the veteran has a full one-
year period for response (unless this 
right is waived, in writing).  

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the veteran and his representative should 
be notified of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The RO should have the veteran undergo 
a VA examination to determine the severity 
of his service-connected low back 
disability.  The claims folder should be 
provided to and reviewed by the examiner.  
All signs and symptoms of the low back 
disability should be described in detail, 
including all information necessary for 
rating the condition under the latest 
rating criteria for spine disorders.  

4.  The RO should also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
entitlement to an increase in a 40 percent 
rating for a low back disability; 
entitlement to a rating higher than 10 
percent for a left ankle disability; 
entitlement to a rating higher than 10 
percent for a left pelvis and hip 
disability; entitlement to a rating higher 
than 10 percent for a right knee 
disability; entitlement to a rating higher 
than 10 percent for a left knee 
disability; and entitlement to an 
effective date earlier than February 4, 
1992, for entitlement to SMC based on loss 
of use of a creative organ.  

7.  In any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative a 
supplemental statement of the case (to 
include clear reasons and bases for its 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


